Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed October 15, 2021. Claims 1-12, 14-18, 20, and 21 have been amended; claim 19 has been canceled; and no claims have been newly added. Claims 1-18, 20, and 21 are pending in the application and are subject to election/restriction.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15; drawn to a dry homogeneous mixture comprising a protein powder and a polysaccharide powder, and an active ingredient; wherein upon immersion in gastric fluid, the protein and polysaccharide form a protein/polysaccharide complex coacervate, and wherein the polysaccharide powder has, or is “conditioned to have”*** one or more of the powder flow characteristics enumerated in a)-d); classified in A61K 9/2063.
	***The limitation “is conditioned to have” is indefinite. Either the powder has the stated characteristic or it doesn’t. In the real world, no fuzzy third state exists, (e.g. “the powder kind of, sort of has the characteristic, but not really”). Hence, the limitation “has, or is conditioned to have” is being interpreted as the actual existence of all the enumerated characteristics are effectively optional, even if wholly desired. 
Group II, claims 16-18; drawn to a process for preparing a solid dosage form comprising dispersing an active ingredient in a dry homogenous mixture comprising a protein powder and a polysaccharide powder; classified in A23P 10/30.
Group III, claims 20 and 21; drawn to methods for producing a protein/polysaccharide complex coacervate in situ or treating a “disease or condition” comprising orally administering to a subject a dry homogeneous mixture comprising a protein powder and a polysaccharide powder, and an active ingredient; classified in A61K 45/06.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed as Groups I - III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons: the special technical feature common to groups I – III; “a dry, homogeneous mixture comprising a protein powder, a carbohydrate powder, and an active, wherein upon immersion in gastric fluid, the protein and polysaccharide form a protein/polysaccharide complex coacervate, and wherein the polysaccharide powder has, or is “conditioned to have” one or more of the powder flow characteristics enumerated in a)-d)”; is disclosed in the prior art (see Ertan et al., J Microencapsulation. 1997; 14(3): 379-388). As Applicant’s claimed composition cannot be a special technical feature under PCT Rule 13.2, because the composition is shown in the prior art, Groups I – III lack unity of invention a posteriori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention listed in Groups I – III to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Species Elections
Applicant is further required under 35 U.S.C. 121 to elect the following species to which the claims shall be restricted if no generic claim is finally held to be allowable:
1. A single disclosed species of oral delivery system (e.g. tablet or capsule).
2. A single disclosed species of oral delivery system characteristic (e.g. delayed-release, extended-release, gastroprotective).
3. A single disclosed species of protein (e.g. from those in claim 9).
4. A single disclosed species of carbohydrate (e.g. carrageenan, xanthan gum, etc. (i.e. Applicant is advised to elect an actual polysaccharide)).
5. A single disclosed species of active (e.g. from those in claim 11).
6. A single disclosed species of further constituent (e.g. excipient or additive).
7. A single disclosed species of additive (e.g. microcrystalline cellulose, magnesium stearate, silicon dioxide).
8. A single disclosed species of method (e.g. producing a protein/polysaccharide complex coacervate in situ, or treating a disease, or treating a “condition” (i.e. that is not a disease)).
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617